Citation Nr: 0730547	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO. 05-35 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for depression.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from February 1986 until May 
1986.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from March 2002 and March 2004 rating 
decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

As an administrative matter, the Board notes that in the 
transcript of a February 2006 Board hearing, an attorney 
employed by the Board and observing the proceedings was not 
accurately recorded. The Board attorney may be identified as 
R.S., who took no part in the proceedings other than as an 
observer for training purposes.

The appeal initially included a claim for entitlement to 
service connection for Post Traumatic Stress Disorder. During 
the February 2006 Board hearing, however, the veteran 
withdrew this claim. 38 C.F.R. § 20.204. As such, this claim 
is not presently before the Board.

The Board first considered this appeal in July 2006 and 
remanded the claim for additional development. The RO/Appeals 
Management Center (AMC) completed all requested development, 
but continued the denial of benefits sought. 

However, a review of the record discloses that further 
development is necessary and the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC. 
VA will notify the veteran if further action is required.


REMAND

Although the Board has not reviewed the record with a view 
towards resolution of the merits of the claims, the Board has 
identified issues to be considered by the RO/AMC upon 
readjudicaton of this matter. 

The November 2006 VA indicated the depression pre-existing 
the veteran's military service. However, whether or not a 
condition pre-existed service is a legal question to be 
resolved by the adjudicator. According to 38 C.F.R. 
§ 3.304(b), the term "noted" denotes only such conditions 
that are recorded in examination reports. The existence of 
conditions prior to service reported by the veteran as 
medical history does not constitute a notation of such 
conditions, but will be considered together with all other 
material evidence in determining the question of when a 
disease or disability began. See 38 C.F.R. § 3.304(b)(1). 

Thus, while the veteran was provided a VA examination in 
November 2006, this examination was incomplete. Specifically, 
the examiner failed to provide an opinion as to a 
relationship, if any, between the veteran's depression and 
the veteran's military service. The Board is therefore 
required by law to remand the claim. See 38 C.F.R. § 4.2 (If 
the findings on an examination report do not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes.).

Accordingly, the case is REMANDED for the following action:

1. The veteran's claims file should be 
referred to the examiner who performed the 
November 2006 VA examination if that 
physician is available. (If the physician 
who performed the November 2006 VA 
examination is unavailable, the veteran's 
claims file should be referred to another 
appropriate physician for review.) The 
examiner is requested to review the 
veteran's claim file and to express an 
opinion as to whether the veteran's 
depression is related to any incident of 
military service and state the reasons for 
such an opinion.

The examiner should note that there is a 
legal question in this case to be resolved 
by the adjudicator as to whether a 
depression existed prior to service. 
Therefore, for the purpose of providing 
medical information which may be needed in 
the case, the examiner is asked to assume 
that none of the veteran's psychiatric 
disorders pre-existed service in rendering 
his opinions.

A clear rationale for all opinions is 
required, to include a discussion of the 
facts and medical principles involved. 
Copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review in 
connection with the examination.

When the development requested has been completed, the claims 
for service connection should again be reviewed by the RO on 
the basis of the additional evidence. If the benefits sought 
are not granted, the appellant and his representative should 
be furnished a Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).



